 

Exhibit 10.18

SIDE LETTER AGREEMENT

This Side Letter Agreement (this “Agreement”) is made as of August 4, 2010, by
and among Igloo Holdings Corporation, a Delaware corporation (the “Company”),
Mason Slaine, an individual (“Slaine”), and (collectively, the and together with
Slaine, the “Shareholders”).

RECITALS

WHEREAS, the Shareholders, on the one hand, and Warburg Pincus Private Equity X,
L.P., Warburg Pincus X Partner, L.P., Silver Lake Partners III, L.P., and Silver
Lake Technology Investors III, L.P., on the other hand (collectively,
the “Sponsors”), have entered into that certain Stock Purchase Agreement, dated
as of August 4, 2010 (the “Purchase Agreement”), pursuant to which the
Shareholders have agreed to purchase from the Sponsors, and the Sponsors have
agreed to sell to the Shareholders, 20,000,000 shares (the “Purchased
Securities”) in the aggregate of common stock of the Company, par value $0.01
per share (the “Common Stock”);

WHEREAS, the Shareholders and the Company desire to enter into this Agreement to
set forth the terms of their mutual understanding relating to certain transfer
restrictions and repurchase rights that shall apply to the Purchased Securities,
as well as any other equity securities of the Company that the Shareholders
shall acquire from time to time; and

WHEREAS, in connection with the execution and delivery of this Agreement, Slaine
has entered into an Employment Agreement, dated as of the date hereof, among the
Company, IDC and Slaine (as it may be amended from time to time, the “Employment
Agreement”).

NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the parties hereto,
intending to be legally bound, hereby agree as follows:

1. Definitions. Capitalized terms used but not otherwise defined in this
Agreement shall have the meanings ascribed to such terms in the Shareholders
Agreement substantially in the form attached hereto as Exhibit A (as it may be
amended from time to time, the “Shareholders Agreement”), to which the
Shareholders shall have been required to become a party as of the closing of the
transactions contemplated by the Purchase Agreement.



--------------------------------------------------------------------------------

 

  2. Restrictions on Transfers.

(a) Transfer Restrictions. The Shareholders acknowledge and agree that the
Purchased Securities and any other equity securities of the Company or any of
its Subsidiaries that the Shareholders shall acquire from time to time shall be
subject to the transfer restrictions and other provisions of the Shareholders
Agreement. The Shareholders and the Company agree that for purposes of the
Shareholders Agreement, the term “Other Shareholder Restricted Period” shall
mean, with respect to the Shareholders and their respective Permitted
Transferees, the period from the Closing Date until the later of (A) the second
(2nd) anniversary of the consummation of the IPO and (B) the earlier of (x) the
fifth anniversary of the Closing Date and (y) the 25% Float Date; provided,
however, that following the six month anniversary of the consummation of the
IPO, the Other Shareholder Restricted Period, with respect to the Shareholders
and their respective Permitted Transferees, shall be deemed to have expired, as
of any date, with respect to an aggregate number of Shares held by the
Shareholders and their respective Permitted Transferees as of such date equal to
the Permitted Transfer Share Amount. For purposes of this Section 2(a),
“Permitted Transfer Share Amount” shall mean, with respect to a Shareholder as
of any date, a number of Shares equal to (i) the aggregate number of Shares held
by such Shareholder and his or its Permitted Transferees immediately following
the consummation of the IPO multiplied by (ii) a fraction, the numerator of
which is the aggregate number of Shares Transferred by the Sponsors as of such
date either in connection with the consummation of the IPO or following the
consummation of the IPO (other than to a Permitted Transferee), and the
denominator of which is the aggregate number of Shares held by the Sponsors and
their respective Permitted Transferees immediately prior to the consummation of
the IPO.

(b) Obligations of Transferees. Prior to the expiration of the Other Shareholder
Restricted Period, any Transferee of Purchased Securities or Option Shares
(including Permitted Transferees of a Shareholder that have acquired their
Purchased Securities or Option Shares, as applicable, in accordance with
Section 4.02 of the Shareholders Agreement) shall be required, at the time of
and as a condition precedent to such Transfer, to become a party to this
Agreement (unless such Transferee is already a party to this Agreement) by
executing and delivering such documents as may be necessary, in the
determination of the Company, to make such Person a party hereto, whereupon,
except as otherwise expressly provided herein, such Transferee will be treated
as a Shareholder for purposes of Sections 2, 3 and 4 of this Agreement, as
applicable, with the same rights, benefits and obligations hereunder as
Shareholder; provided that, prior to the effectiveness of such Transfer, each
Permitted Transferee to which such Purchased Securities or Option Shares are to
be Transferred shall, and the applicable Shareholder shall cause his or its
Permitted Transferee’s to agree in writing with the Company to, Transfer back to
such Shareholder (or to another Permitted Transferee of such Shareholder) any
Purchased Securities or Option Shares he, she or it owns if such Permitted
Transferee ceases to be a Permitted Transferee of such Shareholder prior to the
end of the Other Shareholder Restricted Period.

(c) Legends. All certificates representing Purchased Securities and Option
Shares shall bear legends as provided in the Shareholders Agreement.

 

- 2 -



--------------------------------------------------------------------------------

 

  3. Repurchase Rights on Slaine’s Termination of Employment.

(a) General. Upon the terms and subject to the conditions set forth in this
Section 3, (i) if a Call Event occurs, the Company (and, to the extent provided
in Section 3(b)(ii), Silver Lake and Warburg Pincus) shall have the right, but
not the obligation, to purchase, from time to time, all or any portion of the
Call Securities then owned by any Shareholder or any of his or its Permitted
Transferees (a “Call”) and (ii) if Slaine’s employment is terminated (x) by the
Company without Cause, (y) by Slaine for Good Reason, or (z) on account of
Slaine’s death or Disability, each Shareholder (or Slaine’s estate, as
applicable) shall have the right, but not the obligation, to cause the Company
to purchase, from time to time, all or any portion of the Put Securities owned
by such Shareholder or any of his or its Permitted Transferees (a “Put”). The
right of the Company (or, to the extent provided in Section 3(b)(ii), Silver
Lake and Warburg Pincus) to effect a Call and the right of the Shareholders to
effect a Put, in each case as set forth in this Section 3, shall terminate upon
the earlier of the consummation of an IPO and the consummation of a Change of
Control, whether or not a notice of exercise of any such Call or Put has been
given prior to the consummation of an IPO or a Change of Control.

 

  (b) Exercise of Call.

(i) If Slaine’s employment with the Company shall be terminated for any reason,
the Company shall have the right, but not the obligation, by one or more written
notices to the Shareholders (each, a “Call Notice”) delivered on or prior to the
Put/Call Termination Date (unless such Call is being exercised after the
occurrence of a Material Breach Event, in which case such Call Notice may be
delivered at any time after the occurrence of such Material Breach Event), to
Call all or any specified portion of the Call Securities owned by any such
Shareholder or any of his or its Permitted Transferees at the Put/Call Price.
Each Call Notice shall set forth the Call Securities applicable to such Call and
the Put/Call Price with respect to such Call Securities as determined in good
faith by the Board.

(ii) If, at any time prior to the Put/Call Termination Date, the Company shall
determine not to exercise a Call right pursuant to this Section 3 with respect
to any Shareholder and/or his or its Permitted Transferees, then the Company
shall promptly notify Silver Lake and Warburg Pincus of such determination. In
such event, Silver Lake (and/or its assignee) and Warburg Pincus (and/or its
assignee) shall have a pro rata right (based on their relative ownership of
Shares at the time of delivery of such notification by the Company) to exercise
such Call right pursuant to the terms and conditions of this Section 3 in the
same manner as the Company; provided that in the event that any Sponsor (and/or
its assignees) (the “Non-Exercising Sponsor”) elects not to exercise its Call
right for all or any portion of its pro rata share of the Call Securities
subject to such Call (the “Non-Exercised Call Securities”), the Company shall
promptly notify the other Sponsor of such determination (including the amount of
Non-Exercised Call Securities) and, in such event, such other Sponsor (and/or
its assignees) shall have a right to exercise such Call right with respect to
all or any portion of the Non-Exercised Call Securities pursuant to the terms
and conditions of this Section 3 in the same manner as the Company.

(c) Exercise of Put. If Slaine’s employment is terminated (x) by the Company
without Cause, (y) by Slaine for Good Reason, or (z) on account of Slaine’s
death or Disability, and a Material Breach Event has not occurred, any
Shareholder (or Slaine’s estate, as applicable) shall have the right, but not
the obligation, by one or more written notices to the Company (each, a “Put
Notice”) delivered on or prior to the Put/Call Termination Date, to Put all or
any specified portion of the Put Securities owned by such Shareholder or any of
his or its Permitted Transferees at the Put/Call Price. Each Put Notice shall
set forth the Put Securities applicable to such Put. No later than ten (10) days
after the delivery of such Put Notice to the Company, the Company shall notify
such Shareholder in writing of the Put/Call Price with respect to such Put
Securities as determined in good faith by the Board (a “Put Pricing Notice”).

 

- 3 -



--------------------------------------------------------------------------------

 

(d) Objection to Board’s Determination of Put/Call Price. If a Shareholder
believes in good faith that the Put/Call Price is greater than the amount set
forth in the Call Notice or the Put Pricing Notice, as applicable, then such
Shareholder may deliver a written notice of objection to the Board within ten
(10) days of delivery to such Shareholder of such Call Notice or Put Pricing
Notice, as applicable (an “Objection Notice”). If such Shareholder timely
delivers such an Objection Notice, the Company will promptly engage an
Independent Appraiser. The Independent Appraiser will be engaged to deliver to
the Company and such Shareholder a written determination (such determination to
include a report setting forth all material analyses used in arriving at such
determination) within thirty (30) days of being engaged stating the Independent
Appraiser’s determination of the Put/Call Price and such Put/Call Price as
determined by such Independent Appraiser shall be deemed to be the Put/Call
Price with respect to such Call or Put, as applicable, and shall be final and
binding on the parties. If such Put/Call Price determined by the Independent
Appraiser is higher than the Put/Call Price previously determined by the Board,
then the costs and expenses of such Independent Appraiser shall be borne by the
Company. If such Put/Call Price determined by such Independent Appraiser is not
higher than the Put/Call Price previously determined by the Board, then the
costs and expenses of such Independent Appraiser shall be borne by such
Shareholder (which costs and expenses may, in whole or in part, be deducted from
the cash delivered to such Shareholder and/or his or its Permitted Transferees,
as applicable, at the closing of the purchase of the Call Securities or Put
Securities, as applicable, pursuant to Section 3(e)).

(e) Closing. Upon the exercise of any Put or Call pursuant to this Section 3,
(i) the Company shall, on the Put/Call Closing Date, purchase such Call
Securities or Put Securities, as applicable, from the applicable Shareholder
and/or his or its Permitted Transferees, as applicable, for the Put/Call Price,
in each case (x) payable in cash and (y) minus any applicable tax withholdings
to satisfy the Company’s minimum statutory withholding requirements, and
(ii) the applicable Shareholder and/or his or its Permitted Transferees, as
applicable, shall, simultaneously therewith, transfer and deliver such Call
Securities or Put Securities, as applicable, to the Company free and clear of
all liens, claims or other encumbrances by delivering to the Company such
instruments of transfer as shall reasonably be requested by the Company. In
connection with any purchase of Call Securities or Put Securities, as
applicable, pursuant to this Section 3, the Company will be entitled to receive
customary representations and warranties from the applicable Shareholder (or his
or its Permitted Transferees, if applicable) regarding the purchase of such Call
Securities or Put Securities as may be reasonably requested by the Company,
including but not limited to the representation that such Shareholder (or his or
its Permitted Transferees, if applicable) has good and marketable title to such
Call Securities or Put Securities to be transferred free and clear of all liens,
claims and other encumbrances.

(f) Disgorgement of Profits. In the event a Material Breach Event occurs, at any
time thereafter upon delivery of written notice by the Company, each Shareholder
shall be obligated to deliver promptly (and, in any event, no later than five
(5) Business Days after delivery of such notice) to the Company in immediately
available funds to an account designated by the Company in such notice the
excess, if any, of (i) the aggregate gross proceeds previously received by such
Shareholder (or his or its Permitted Transferee) from the Company or any other
Person in connection with the Transfer by such Shareholder or his or its
Permitted Transferees of any Purchased Securities and Option Shares (including,
without limitation, pursuant to the exercise of all Puts and Calls) prior to the
date of such Material Breach Event over (ii) the Cost of all Purchased
Securities and Option Shares, as applicable, previously purchased by the Company
or any other Person from such Shareholder or his or its Permitted Transferees.

 

- 4 -



--------------------------------------------------------------------------------

 

(g) Make-Whole. Notwithstanding anything herein to the contrary, in the event
that (i) Slaine’s employment is terminated by the Company without Cause or by
Slaine for Good Reason, (ii) the Company (or its designee) exercises its option
to repurchase the Call Securities pursuant to Section 3(b) above, (iii) a
Material Breach Event has not occurred, and (iv) within four (4) months
following the Company’s (or its designee’s) exercise of its option to repurchase
the Call Securities pursuant to Section 3(b) above, the Company enters into a
definitive agreement that, if consummated, will result in a Change in Control,
then, upon and subject to the consummation of such transaction, each Shareholder
shall be entitled to an additional payment from the Company (or its designee, as
applicable) in an amount equal to the product of (A) the respective number of
shares of Common Stock repurchased by the Company or its designee from such
Shareholder upon the exercise of its repurchase right pursuant to Section 3(b)
above, and (B) the positive difference, if any between (x) the price per share
of Common Stock received by the Company’s shareholders in connection with such
transaction, and (y) the per share Put/Call Price paid by the Company (or its
designee, as applicable) to repurchase the Call Securities upon the exercise of
its repurchase right pursuant to Section 3(b) above. The amount payable pursuant
to this Section 3(g) shall be payable promptly following, and subject to, the
closing of the transactions contemplated by such definitive agreement
contemplated by clause (iv) of the previous sentence.

 

  (h) Certain Definitions.

(i) “Call Event” means either (I) the termination of Slaine’s employment for any
reason or (II) a Material Breach Event.

(ii) “Call Securities” means (I) in the event Slaine’s employment is terminated
by the Company without Cause, by Slaine with Good Reason or by reason of
Slaine’s death or Disability, the Purchased Securities and the Option Shares and
(II) in the event Slaine’s employment is terminated by the Company for Cause or
by Slaine without Good Reason, the Purchased Securities.

(iii) “Cause” shall have the meaning set forth in the Employment Agreement.

(iv) “Change in Control” shall have the meaning set forth in the Employment
Agreement.

(v) “Cost” means (I) with respect to any Purchased Securities, the Purchase
Price and (II) with respect to any Option Share, the exercise price paid upon
the exercise of the Option pursuant to which such Option Share was issued to
Slaine.

(vi) “Disability” shall have the meaning set forth in the Employment Agreement.

(vii) “Employee Equity Arrangement” means any option pool, stock option, stock
bonus, stock ownership, stock purchase, phantom stock or other equity incentive
plan, agreement, commitment or arrangement for the benefit of one or more
employees, directors and/or consultants of the Company or any of its
Subsidiaries (other than this Agreement).

 

- 5 -



--------------------------------------------------------------------------------

 

(viii) “Fair Market Value” means, with respect to any Call Securities or Put
Securities, as applicable, as of the relevant date, (I) the price that a willing
buyer would pay for such Call Securities or Put Securities, as applicable, from
a willing seller, in an arms’ length transaction on such date, it being
understood that the voting and economic rights associated with such Call
Securities or Put Securities, as applicable, shall be taken into consideration
but no control premium, minority discount, discount for illiquidity or other
similar type of discount shall be taken into consideration minus (II) such Call
Securities’ or Put Securities’, as applicable, pro rata portion (based on the
aggregate outstanding equity securities of the Company on such date) of the
aggregate fees and expenses that would reasonably be expected to be incurred by
the Company and its Subsidiaries in connection with a Change of Control.

(ix) “Good Reason” shall have the meaning set forth in the Employment Agreement.

(x) “Independent Appraiser” means an independent investment banking or valuation
firm jointly selected by the Company and a Shareholder within fifteen (15) days
after the date of the Company’s receipt of an Objection Notice; provided that if
the Company and such Shareholder are unable to agree upon who shall serve as the
Independent Appraiser within such fifteen (15) day period, (I) each of the
Company and such Shareholder within five (5) days of the end of such fifteen
(15) day period shall submit a list of the names of four nationally recognized
investment banking or valuation firms, (II) each of the Company and such
Shareholder shall strike two of the names submitted by the other party and (III)
the Independent Appraiser shall be selected by “lot” from the four remaining
names of investment banking or valuation firms.

(xi) “Material Breach Event” means Slaine’s material breach of the
Non-Interference Agreement.

(xii) “Material Breach Price” means, with respect to any Call Securities or Put
Securities, a price equal to (I) with respect to any Purchased Securities, the
lowest of (x) the Fair Market Value of such Call Securities or Put Securities,
as applicable, as of the date of Slaine’s termination of employment, (y) the
Fair Market Value of such Call Securities or Put Securities, as applicable, on
the applicable Put/Call Exercise Date and (z) the Cost of such Call Securities
or Put Securities, as applicable and (II) with respect to any Option Shares, the
lower or (x) the Fair Market Value of such Call Securities or Put Securities, as
applicable, on the applicable Put/Call Exercise Date and (y) the Cost of such
Call Securities or Put Securities, as applicable.

(xiii) “Non-Interference Agreement” shall have the meaning set forth in the
Employment Agreement.

(xiv) “Option” means any options to purchase shares of Common Stock granted
pursuant to any Employee Equity Arrangement.

(xv) “Option Shares” means the shares of Common Stock issued to Slaine upon the
exercise of Options.

(xvi) “Purchase Price” means the per-share consideration paid by the
Shareholders for the Purchased Securities pursuant to the Purchase Agreement.

 

- 6 -



--------------------------------------------------------------------------------

 

(xvii) “Put/Call Closing Date” means, with respect to the relevant Call or Put,
the later of (I) twenty five (25) days after delivery of the Call Notice or Put
Notice, as applicable (subject to extension to the extent necessary to obtain
required governmental or other approvals), and (II) in the event that an
Objection Notice has been timely delivered with respect to the Call Notice or
Put Pricing Notice, as applicable, ten (10) days after the determination of the
Put/Call Price by the Independent Appraiser; provided, however, that if, as of
the date that otherwise would be the Put/Call Closing Date pursuant to the
foregoing clauses (I) and (II), the Company is restricted or prohibited from
paying (or the Company’s Subsidiaries are prohibited or restricted from
delivering funds to the Company sufficient to permit the Company to pay) the
Put/Call Price with respect to the Call Securities or the Put Securities, as
applicable, pursuant to the terms and conditions of the agreements governing the
indebtedness for borrowed money of the Company and its Subsidiaries, then the
Put/Call Closing Date shall be the earlier of (x) ten (10) days after the first
date on which such restriction or prohibition has terminated and (y) the
one-year anniversary of the delivery of the Call Notice or Put Notice, as
applicable.

(xviii) “Put/Call Exercise Date” means, as applicable, (I) the date on which the
Company delivers a Call Notice to a Shareholder with respect to the Company’s
exercise of a Call with respect to all or a portion of the Call Securities owned
by such Shareholder and/or his or its Permitted Transferees and (II) the date on
which a Shareholder delivers a Put Notice to the Company with respect to such
Shareholder’s exercise of a Put with respect to all or a portion of the Put
Securities owned by such Shareholder and/or his or its Permitted Transferees.

(xix) “Put/Call Price” means, with respect to any Call Securities or Put
Securities, as applicable, (I) if Slaine’s employment is terminated by the
Company for Cause or by Slaine without Good Reason and a Material Breach Event
has not occurred prior to the Put/Call Closing Date, a price equal to the lower
of (x) the Fair Market Value of (A) with respect to any Purchased Securities,
such Call Securities as of the date of Slaine’s termination of employment and
(B) with respect to any Option Shares, such Call Securities as of the Put/Call
Exercise Date and (y) the Cost of such Call Securities, (II) if Slaine’s
employment is terminated for any reason (other than by the Company for Cause or
by Slaine without Good Reason) and a Material Breach Event has not occurred
prior to the Put/Call Closing Date, a price equal to the Fair Market Value of
(x) with respect to any Purchased Securities, such Call Securities or Put
Securities, as applicable, as of the date of Slaine’s termination of employment
and (y) with respect to any Option Shares, such Call Securities or Put
Securities, as applicable, as of the Put/Call Exercise Date or (III) if a
Material Breach Event has occurred prior to the Put/Call Closing Date, the
Material Breach Price.

(xx) “Put/Call Termination Date” means (I) in the case of the exercise of a Put
or Call with respect to any Purchased Securities, the date that is ninety
(90) days following the date of Slaine’s termination of employment and (II) in
the case of the exercise of a Put or Call with respect to any Option Shares, the
later of (x) the date that is ninety (90) days following the date of termination
of employment of Slaine and (y) the date that is two hundred seventy (270) days
following the date of exercise of the Option pursuant to which such Option
Shares were issued to Slaine.

(xxi) “Put Securities” means the Purchased Securities and the Option Shares.

 

- 7 -



--------------------------------------------------------------------------------

 

  4. Miscellaneous.

(a) Entire Agreement; Third Parties. This Agreement and the other agreements
referred to herein set forth the entire understanding among the parties with
respect to the subject matter hereof. Except as expressly provided in this
Agreement (including Section 3, which shall be for the benefit of the Company,
Silver Lake, Warburg Pincus and their respective Affiliates), nothing in this
Agreement, express or implied, is intended to confer upon any party, other than
the parties hereto and their respective successors and permitted assigns, any
rights under this Agreement

 

  (b) Amendment.

(i) This Agreement can be amended only by an instrument in writing signed by
(x) each of the parties hereto and (y) solely with respect to Section 3, each of
Silver Lake and Warburg Pincus. Any provision of this Agreement may be waived
if, but only if, such waiver is in writing and is signed by (A) the party
against whom the waiver is to be effective and (B) solely with respect to a
waiver by the Company of any provisions for the benefit of Silver Lake and
Warburg Pincus in Section 3, each of Silver Lake and Warburg Pincus.

(ii) No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided herein shall be cumulative and not exclusive of any rights or remedies
provided by law.

(c) Legal Counsel and Interpretation. Each of the parties hereto acknowledges
that each party to this Agreement has been represented by counsel in connection
with this Agreement and the transactions contemplated by this Agreement.
Accordingly, any rule of law, or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and is expressly waived

(d) Successors; Assignment. This Agreement shall bind and inure to the benefit
of the parties hereto and their respective successors, assigns, heirs and
representatives. No Shareholder shall assign any of his or its rights hereunder
except in connection with a Transfer of the Purchased Securities in compliance
with the terms and conditions of the Shareholders Agreement and Section 2
hereof. Any Transfer in derogation of the foregoing shall be null and void.

(e) Survival. All covenants, agreements, representations and warranties made
herein shall survive the execution and delivery hereof and transfer of any
Purchased Securities and Option Shares.

(f) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which shall together
constitute one and the same instrument.

 

- 8 -



--------------------------------------------------------------------------------

 

(g) Notices. All notices, consents and other communications required or
contemplated by this Agreement shall be in writing and shall be delivered in the
manner specified herein or, in the absence of such specification, shall be
deemed to have been duly given (i) when delivered by hand or electronic e-mail,
(ii) upon confirmation of receipt when delivered by facsimile transmission,
(iii) one (1) day after deposit with a reputable overnight delivery service or
(iv) three (3) days after deposit in the U.S. mail, to the respective addresses,
facsimile numbers or electronic email addresses of the parties set forth below:

(i) If to the Company, to it at the following address:

and

(ii) If to any Shareholder or any of his or its Permitted Transferees, to Slaine
at the following address:

Mason Slaine

with a copy to:

(h) Injunctive Relief. Each Shareholder acknowledges and agrees that a violation
of any of the terms of this Agreement will cause the Company irreparable injury
for which adequate remedy at law is not available. Accordingly, it is agreed
that the Company shall be entitled to an injunction, restraining order or other
equitable relief to prevent breaches of the provisions of this Agreement and to
enforce specifically the terms and provisions hereof in any court of competent
jurisdiction in the United States or any state thereof, in addition to any other
remedy to which it may be entitled at law or equity.

 

-9-



--------------------------------------------------------------------------------

 

(i) Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, EACH PARTY HERETO WAIVES, AND COVENANTS THAT SUCH PARTY WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM OR PROCEEDING ARISING OUT OF
THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH THE
DEALINGS OF ANY PARTY HERETO IN CONNECTION WITH ANY OF THE ABOVE, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN CONTRACT, TORT OR
OTHERWISE. The Company or any Shareholder may file an original counterpart or a
copy of this Section 4(i) with any court as written evidence of the consent of
the Company’s or such Shareholder’s waiver of his or its rights to trial by
jury.

(j) Severability. If any provision of this Agreement is determined to be
invalid, illegal or unenforceable by any governmental entity, the remaining
provisions of this Agreement, to the extent permitted by law shall remain in
full force and effect provided, that the essential terms and conditions of this
Agreement for all parties remain valid, binding and enforceable.

(k) Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF. ANY ACTION OR PROCEEDING AGAINST THE
PARTIES RELATING IN ANY WAY TO THIS AGREEMENT MAY BE BROUGHT AND ENFORCED
EXCLUSIVELY IN THE COURTS OF THE STATE OF DELAWARE OR (TO THE EXTENT SUBJECT
MATTER JURISDICTION EXISTS THEREFOR) THE U.S. DISTRICT COURT FOR THE DISTRICT OF
DELAWARE, AND THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF BOTH SUCH
COURTS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING.

(l) Stock Splits and Similar Transactions. All references to numbers of
Purchased Securities, Option Shares and Purchase Price in this Agreement shall
be appropriately adjusted to reflect any stock dividend, split, combination or
other recapitalization or similar transaction affecting the Purchased
Securities, Option Shares or Purchase Price occurring after the date of this
Agreement.

(m) Employment by the Company. Nothing contained in this Agreement shall be
deemed to obligate the Company or any Subsidiary of the Company to employ Slaine
in any capacity whatsoever or to prohibit or restrict the Company (or any such
Subsidiary) from terminating the employment of Slaine at any time or for any
reason whatsoever, with or without Cause.

[Remainder of page intentionally left blank]

 

- 10 -



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound by the
terms hereof, have caused this Agreement to be executed as of the date first
above written by their officers or other representatives thereunto duly
authorized.

 

IGLOO HOLDINGS CORPORATION

By:

 

/s/ Christine Sampson

Name:

  Christine Sampson

Title:

  Chief Financial Officer

/s/ Mason Slaine

Name:

  Mason Slaine

[Signature Page to Side Letter Agreement]



--------------------------------------------------------------------------------

 

Exhibit A

SHAREHOLDERS AGREEMENT